Case 3:20-cv-00516-VAB Document 71-1 Filed 05/23/20 Page 1 of 33




                 EXHIBIT A
DocuSign Envelope ID: 1D5FE13B-61F6-42D6-AA20-714D90B7E4E9
                     Case 3:20-cv-00516-VAB Document 71-1 Filed 05/23/20 Page 2 of 33




                                         Employee Handbook &
                                      Code of Business Conduct
DocuSign Envelope ID: 1D5FE13B-61F6-42D6-AA20-714D90B7E4E9
                     Case 3:20-cv-00516-VAB Document 71-1 Filed 05/23/20 Page 3 of 33



    Table of Contents
    XFL OVERVIEW                                                                             5
       DISCLOSURE - ALPHA ENTERTAINMENT LLC & XFL                                            5
       WELCOME TO THE XFL!                                                                   5
       XFL INTRODUCTION                                                                      6
       ADDITIONAL RESOURCES                                                                  6
       HANDBOOK INTRODUCTION                                                                 7
    LEGALESE                                                                                 8
       EMPLOYEE CONDUCT                                                                      8
       EMPLOYMENT AT WILL                                                                    8
       EQUAL OPPORTUNITY EMPLOYMENT AND NON-HARASSMENT                                       8
       COMPLAINT PROCEDURE                                                                   9
       IMMIGRATION LAW COMPLIANCE                                                            9
       PROHIBITION AGAINST INSIDER TRADING                                                   9
       COMPLIANCE WITH LAWS AND COMPLIANCE POLICY                                           10
       CONFLICT OF INTEREST                                                                 11
       CONFIDENTIALITY/NON-SOLICITATION                                                     11
         Confidentiality                                                                    11
         Non-Solicitation/Non-Interference                                                  12
       SOCIAL MEDIA & BLOGGING POLICY                                                       12
       RECORD KEEPING                                                                       13
       BRIBES AND IMPROPER INFLUENCE                                                        14
       FRAUD AND FALSE STATEMENTS                                                           14
       ELECTRONIC SYSTEMS USAGE                                                             15
         General Requirements                                                               15
         Enterprise Applications                                                            15
         System Accounts and Data                                                           15
         Hardware Use                                                                       15
         Network Use                                                                        16
         Electronic Communications                                                          16
         Right to Audit, Monitor and Report Misuse                                          17
         Enforcement                                                                        17
       GUIDELINES                                                                           17
       CLASSIFICATIONS OF EMPLOYMENT                                                        18
    August 2018                                                                         Page 2
DocuSign Envelope ID: 1D5FE13B-61F6-42D6-AA20-714D90B7E4E9
                     Case 3:20-cv-00516-VAB Document 71-1 Filed 05/23/20 Page 4 of 33
       HOURS OF OPERATION                                                                   18
       DRUG AND ALCOHOL POLICY                                                              19
       SMOKING POLICY                                                                       19
       EMPLOYEE CONDUCT                                                                     19
       ABSENTEEISM AND TARDINESS                                                            19
       PERSONAL APPEARANCE AND DEMEANOR                                                     20
       OPEN DOOR POLICY                                                                     20
       USE OF XFL PROPERTY                                                                  20
       USE OF PHONE AND MAIL SYSTEMS                                                        20
       INTELLECTUAL PROPERTY/FILMING OF EMPLOYEES                                           20
       MEDIA INQUIRIES                                                                      20
       IDEAS FROM FANS/INTERACTION WITH FANS                                                20
       ACCESS TO PERSONNEL FILES                                                            21
       EMPLOYMENT APPLICATIONS                                                              21
       PERSONAL DATA CHANGES                                                                21
       XFL BRANDING AND PROGRAM VIEWING                                                     21
       SECURITY/VISITORS IN THE WORKPLACE                                                   21
       OCCUPATIONAL SAFETY AND HEALTH                                                       21
    TIME AND MONEY                                                                          22
       ATTENDANCE AND HOURS OF WORK                                                         22
       HOLIDAYS                                                                             22
       VACATION                                                                             23
       PERSONAL DAYS                                                                        23
       SNOW DAYS                                                                            23
       INCLEMENT WEATHER / EMERGENCY CLOSINGS                                               24
       SICK DAYS                                                                            24
       CONNECTICUT (CT) PAID SICK LEAVE LAW                                                 24
       BEREAVEMENT                                                                          24
       JURY DUTY                                                                            25
       MILITARY LEAVE                                                                       25
       FAMILY AND MEDICAL LEAVE ACT (“FMLA”)                                                25
         Military Family Leave Under (FMLA)                                                 26
         Benefits and Protections Under (FMLA)                                              26
         Definition of Serious Health Condition                                             26
         Substitution of Paid Leave for Unpaid Leave                                        27

    August 2018                                                                         Page 3
DocuSign Envelope ID: 1D5FE13B-61F6-42D6-AA20-714D90B7E4E9
                     Case 3:20-cv-00516-VAB Document 71-1 Filed 05/23/20 Page 5 of 33
         Employee Responsibilities Under FMLA                                               27
         Employer’s Responsibilities Under FMLA                                             27
         Availability of Intermittent Leave                                                 27
         Status of Employee Benefits                                                        27
         Return from Leave                                                                  28
         Employees Ineligible for Family Leave                                              28
       MATERNITY / PARENTAL LEAVE                                                           28
         Primary Caregiver Leave                                                            28
         Secondary Caregiver Leave                                                          28
       FAMILY VIOLENCE LEAVE                                                                28
       PAYROLL PROCEDURES                                                                   29
       OVERTIME POLICY                                                                      29
       PERFORMANCE REVIEWS                                                                  29
       TRAVEL & BUSINESS-RELATED EXPENSES                                                   30
         Business Travel                                                                    30
         Business-Related Expenses                                                          30
    EMPLOYEE BENEFITS                                                                       30
       MEDICAL AND DENTAL BENEFITS                                                          30
       VISION PLAN                                                                          30
       FLEXIBLE SPENDING ACCOUNT                                                            30
       COMMUTER REIMBURSEMENT PLAN                                                          30
       DISABILITY COVERAGE                                                                  31
       LIFE AND ACCIDENT INSURANCE                                                          31
       401(K) RETIREMENT PLAN                                                               31
       MISCELLANEOUS BENEFITS                                                               31
       EMPLOYEE REFERRALS                                                                   31
       XFL SHOP                                                                             31
    IF AN EMPLOYEE LEAVES                                                                   32
       EMPLOYMENT RESIGNATION/TERMINATION                                                   32
       GROUP HEALTH COVERAGE CONTINUATION (COBRA)                                           32
       RETURN OF PROPERTY                                                                   32
       SOME FINAL THOUGHTS...                                                               32
    EMPLOYEE ACKNOWLEDGMENT FORM                                                            33




    August 2018                                                                         Page 4
DocuSign Envelope ID: 1D5FE13B-61F6-42D6-AA20-714D90B7E4E9
                     Case 3:20-cv-00516-VAB Document 71-1 Filed 05/23/20 Page 6 of 33

    XFL OVERVIEW
    DISCLOSURE - ALPHA ENTERTAINMENT LLC & XFL
    Alpha Entertainment LLC has licensed and is doing business under the name of the XFL. For legal purposes, you are now an
    employee of Alpha Entertainment LLC, which will be reflected in your pay statements and annual W2’s. However, from a day-
    to-day perspective and for the purposes of this document we will refer to the “XFL” or “Company” as the employer.

    WELCOME TO THE XFL!
    Dear Employee,

    Congratulations on joining the new XFL! We are excited to partner with you in our mission to reimagine football for the 21st
    century.

    We understand that our employees are critical to our success and so we strive to be an employer of choice. We take pride in
    hiring people who display top-notch skills, who are passionate about the game of football, and who know what it means to be
    part of a successful team.

    The following handbook and code of conduct will provide you with information about our policies and philosophies related to
    our league and the collaborative culture we are building.

    I am pleased to welcome you to the team and trust that you will find your experience with us to be both challenging and
    rewarding.



    Sincerely,



    Oliver Luck
    CEO & Commissioner




    August 2018                                                                                                           Page 5
DocuSign Envelope ID: 1D5FE13B-61F6-42D6-AA20-714D90B7E4E9
                     Case 3:20-cv-00516-VAB Document 71-1 Filed 05/23/20 Page 7 of 33

    XFL INTRODUCTION
    Alpha Entertainment LLC was established in September 2017 to explore investment opportunities across the sports and
    entertainment landscapes, with a specific focus on professional football, the XFL.

    The new XFL will reimagine football for the 21st century when it kicks off in early 2020.

    Football is America’s favorite sport boasting over 85 million fans, but the traditional season is just too short. Seeing a
    tremendous opportunity to fill the void, Vince McMahon, XFL Founder and Chairman announced on January 25, 2018, the
    launch of a new league, which he is personally funding. McMahon is building the XFL with the same commitment and resolve
    that he has demonstrated building WWE into a global media and sports entertainment powerhouse.

    Delivering authentic, high energy football for the whole family at an affordable price, the XFL will offer fast-paced games with
    fewer play stoppages and simpler rules. The league will launch with eight teams, 50-man active rosters, and a 10-week regular
    season schedule, with a postseason consisting of two semifinal playoff games and a championship game. Each contest will be
    a high-profile event with tens of thousands of fans, featuring innovative elements that bring them closer to the players and
    the game they love. The XFL will also establish a health, wellness and safety program that meets the needs of today’s
    athletes.

    The XFL will embrace the latest on and off-field technology, providing live game coverage, content and real-time engagement
    across multiple platforms, giving fans greater access than ever before. We will build strong grassroots relationships with local
    organizations in our Host Cities through social responsibility partnerships, and the XFL will enjoy the support of WWE’s many
    extraordinary resources and promotional capabilities.

    Headquartered in Stamford CT, the XFL is actively working to assemble a diverse team of smart, tenacious and passionate
    individuals to launch a progressive, fan-first, technologically-advanced new league – the XFL.

    ADDITIONAL RESOURCES
    To Learn More: There are several online information sources to help employees learn more about our Company:

    •       https://www.alphaentllc.com/ provides breaking news on XFL developments

    •       https://www.xfl.com/ is a one-stop site for information on the business and news related to the XFL.

    •       https://www.xflshop.com is the official Shop to view and buy XFL merchandise.




    August 2018                                                                                                              Page 6
DocuSign Envelope ID: 1D5FE13B-61F6-42D6-AA20-714D90B7E4E9
                      Case 3:20-cv-00516-VAB Document 71-1 Filed 05/23/20 Page 8 of 33

    HANDBOOK INTRODUCTION
    Please read this handbook it in its entirety and retain it for future reference.

    To help employees get acclimated to our organization, and to answer questions employees may have regarding the XFL, we
    have prepared this Employee Handbook summarizing the privileges, benefits and responsibilities of employees of the XFL.
    Please read it in its entirety and retain it for future reference.

    In order to maintain the flexibility necessary to administer the employee handbook, the XFL reserves the right, at its sole
    discretion, to delete, revise, supplement or eliminate any or all of the information contained in this handbook without
    advance notice. From time to time, employees may receive updated information concerning changes in policy in the event
    changes are made. Should employees have questions regarding the information contained in this handbook, they should ask
    their supervisor or any member of the People Team for assistance.

    This handbook contains guidelines only, and thus, should not be construed as, nor is it, a contract of employment. While it is
    hoped that all employment relationships with us will be mutually rewarding and long-term, employees are, at all times,
    employed-at-will. This means that either the employee or the XFL may terminate employment at any time, for any or no
    reason, with or without notice. It should also be understood that no manager, supervisor, or representative of the XFL, other
    than an authorized XFL officer, has the authority to enter into any agreement with employees for employment for any
    specified period of time or to make any promise or commitment changing the status as an employee-at-will. Also, no
    employment agreement entered into will be valid or enforceable unless it is in writing and signed by an authorized XFL officer.

    We hope employees find this manual helpful. Once again, employees should not hesitate to ask their supervisor or a member
    of the People Team if they have any questions about this handbook’s content.

    Welcome to the XFL!




    August 2018                                                                                                            Page 7
DocuSign Envelope ID: 1D5FE13B-61F6-42D6-AA20-714D90B7E4E9
                     Case 3:20-cv-00516-VAB Document 71-1 Filed 05/23/20 Page 9 of 33

    LEGALESE
    EMPLOYEE CONDUCT
    Employees should read the following carefully and be sure to check with the People Team if they have any questions. The
    policies in this book are not meant to be all inclusive, and in many cases, employees will be required to sign additional
    acknowledgement forms stating that employees have read and understand various policies. Examples include Conflict of
    Interest and Code of Conduct Agreement, Confidentiality/Non-Solicitation Agreement, Intellectual Property Release and
    Waiver/Filming of Employees, Work for Hire/Assignment and Prohibition against Insider Trading.

    EMPLOYMENT AT WILL
    As an employee of the XFL, employees should understand that this Handbook should not be construed as, nor is it, a contract
    of employment. While it is hoped that all employment relationship with us will be mutually rewarding and long-term,
    employees are employee-at-will. This means that either the employee or the XFL may terminate employment at any time, for
    any or no reason, with or without notice.

    It should also be understood that no manager, supervisor, or representative of the XFL other than an authorized XFL officer
    has the authority to enter into any agreement with employees for employment for any specified period of time or to make
    any promise or commitment changing one’s status as an employee-at-will. Also, no employment agreement entered into
    altering any other terms or conditions of employment, will be valid or enforceable unless it is in writing and signed by the
    head of the People Team.

    EQUAL OPPORTUNITY EMPLOYMENT AND NON-HARASSMENT
    Equal Employment Opportunity has been and continues to be both policy and practice at the XFL. The XFL prohibits
    discrimination and harassment on the basis of any protected category under federal, state and local laws. Our policy of Equal
    Employment Opportunity is to:

        1. Recruit, hire, train and promote persons in all job classifications without regard to race, color, religion, national origin,
           gender, sexual orientation, age, disabilities, veteran, gender identity or expression, transgender status, genetic
           characteristics, or any other protected status under federal, state or local laws.
        2. Base decisions on employment so as to further the principles of Equal Employment Opportunity.
        3. Ensure that promotion decisions are in accord with principles of Equal Employment Opportunity.
        4. Ensure that all employee actions such as compensation, benefits, transfers, layoffs, return from layoff, and any social
           or recreational programs, will be administered in accordance with the principles of Equal Employment Opportunity.

    It is also the XFL’s policy that any form of harassment on the basis of any of the above-stated categories, as well as sexual
    harassment, is strictly prohibited. Employees should be particularly mindful of the XFL’s prohibition of any form of sexual
    harassment in the workplace, and for this reason, it is clarified below.

    Sexual harassment includes unwelcome sexual advances, requests for sexual favors, and other verbal, visual or physical
    conduct of a sexual nature. No supervisor or other employee shall threaten or insinuate, either explicitly or implicitly that
    another employee’s or applicant’s refusal to submit to sexual advances will adversely affect that person’s employment, work
    status evaluation, wages, advancement, assigned duties, shifts, or any other condition of employment or career development.
    Similarly, no employee shall promise, imply or grant any preferential treatment in connection with another employee or
    applicant engaging in sexual conduct.

    Sexual harassment also includes unwelcome sexual flirtations, advances or propositions, verbal abuse of a sexual nature,
    subtle pressure or requests for sexual activities, unnecessary touching of an individual, graphic or verbal commentaries about
    an individual’s body, sexually degrading words used to describe an individual, a display in the workplace of sexually suggestive
    objectives or pictures, sexually explicit or offensive jokes, or physical assault.

    August 2018                                                                                                                 Page 8
DocuSign Envelope ID: 1D5FE13B-61F6-42D6-AA20-714D90B7E4E9
                     Case 3:20-cv-00516-VAB Document 71-1 Filed 05/23/20 Page 10 of 33



    COMPLAINT PROCEDURE
    In the event any employee believes that he/she is subjected to any form of discrimination or harassment on any of the bases
    described above, including sexual harassment, the following steps should be followed:

        1.        Immediately report the incident to your supervisor and/or the head of the People Team, or any other member of
                  management.
        2.        Employees will not be retaliated against for raising a sexual harassment claim or concern.
        3.        The supervisor, or other members of management, must then report the incident to the head of People Team.
        4.        The People Team will promptly and discretely investigate the situation.

    Any employee who is determined, after an investigation, to have engaged in any conduct which violates this policy, or which
    otherwise is deemed to be inappropriate, prompt, remedial action shall be taken. The XFL prohibits any form of retaliation
    against an employee for filing a bona fide Complaint pursuant to this policy, or for providing assistance in the investigation of
    a Complaint.

    IMMIGRATION LAW COMPLIANCE
    To be in compliance with the Immigration Reform and Control Act of 1986, the XFL is committed to employing only individuals
    permitted or authorized to work in the United States, and the XFL will not unlawfully discriminate on the basis of citizenship or
    national origin.

    Each new employee, as a condition of employment, must present the XFL with original documentation establishing his or her
    identity and eligibility to work in the United States, as well as provide the XFL with a photocopy of, or the opportunity for the
    XFL to photocopy, this original documentation. In addition, each new employee must complete the Employment Eligibility
    Verification Form I-9. Former employees who are rehired must also complete the form if they have not completed an I-9 with
    the XFL within three years, or if their previous I-9 is no longer retained or valid.

    Employees with questions or seeking more information on immigration law issues are encouraged to contact any member of
    the People Team.

    PROHIBITION AGAINST INSIDER TRADING
    The term “insider trading” refers to the practice of trading in securities while in possession of material non-public information,
    a practice which is prohibited under federal law. Any person trading (or providing the information to another who trades) on
    the basis of significant information which he or she has reason to believe is not publicly available is acting contrary to XFL
    policy and may be held liable for insider trading.

    Information will be deemed “material” if it would be likely to influence a reasonable investor’s decision to buy, sell or hold XFL
    securities and/or the securities of XFL’s affiliate World Wrestling Entertainment, Inc. (“WWE”). Any information about the
    advances, set-backs or over-all business plan of XFL and/or WWE should be considered material. “Non-public” information
    includes any information that has not been made available to the public through a press release or a filing with the Securities
    and Exchange Commission. Individuals with information about XFL and/or WWE should consider the information “non-public”
    until the second full trading day following XFL’s or WWE’s wide-spread disclosure of that information.

    While not exhaustive, the following list includes specific examples of material information:

        •    Information about XFL’s and/or WWE’s earnings, changes in or projections with respect to XFL’s and/or WWE’s
             financial performance or any other information, positive or negative, about the financial condition of XFL and/or
             WWE;


    August 2018                                                                                                               Page 9
DocuSign Envelope ID: 1D5FE13B-61F6-42D6-AA20-714D90B7E4E9
                     Case 3:20-cv-00516-VAB Document 71-1 Filed 05/23/20 Page 11 of 33
        •   Information regarding XFL’s and/or WWE’s business plan, including plans regarding potential mergers and
            acquisitions;
        •   Information about significant new contracts, financing arrangements or developments;
        •   Information about loss of significant contracts;
        •   Information regarding changes or potential changes in XFL’s and/or WWE’s equity structure or dividend policies; and
        •   Information regarding any aspect of existing, pending or threatened litigation by or against XFL and/or WWE.

    If you have access to non-public material information, you are strictly prohibited from engaging in the following activities:

        •   Buying XFL and/or WWE securities (other than normal purchases under an Employee Stock Purchase Plan (“ESPP”),
            but including changing participation rates in the ESPP);
        •   Selling XFL and/or WWE securities, including stock acquired in connection with the ESPP, unless subject to a so-called
            10b 5-1 plan established through the Business & Legal Affairs Department;
        •   Causing others to trade in XFL and/or WWE securities, or recommending that others, buy, sell or hold XFL and/or
            WWE securities; and
        •   Disclosing the non-public information to any outside party for any reason other than as needed for the Company’s
            normal business practices to another party who is a signatory to XFL’s and/or WWE’s non-disclosure agreement.

    You are also prohibited from trading in the securities of any other company if you have learned material non-public
    information about that company during your work for XFL.

    Executive officers of the Company are subject to additional restrictions on trading in XFL and/or WWE stock. No executive
    officer may trade in XFL and/or WWE stock (other than normal acquisitions through an ESPP but including changing
    participation rates or selling from the ESPP) without clearance in advance from the Chief Executive Officer. All other
    employees are strongly urged to pre-clear their trades with their Department Head as well.

    COMPLIANCE WITH LAWS AND COMPLIANCE POLICY
    As a condition of employment with the XFL, each employee must comply with all applicable laws, as well as with all XFL
    policies, whether or not required by law. Violations of applicable law or XFL policies will be grounds for immediate
    termination. Violations will be grounds for termination. When in doubt, XFL employees have the responsibility of seeking
    clarification from their supervisors or, if necessary, the People Team.

    Any violations of law or any of XFL’s policies regarding insider trading, fraud and similar policies must be reported, and it is a
    violation of Company policy not to make such reports. Reports may be written or oral; they should be clear and concise, but as
    detailed as is helpful to understand the issues. Reports may be made anonymously, if necessary. However, please bear in
    mind that anonymous reports are often more difficult to verify, and therefore may be less useful to the Company.

    Reports of violations may be made (i) to the employee’s direct or any other supervisor; (ii) to any officer(s) of the XFL; or (iii)
    the head of the People Team. If specifically requested, disclosure will be kept confidential to the full extent allowed by law.

    Subject to any lawful condition of anonymity requested by the discloser, (x) any supervisor receiving a report pursuant to
    clause (i) above should notify an appropriate officer of the XFL who is not a subject of the disclosure; and (y) if any such policy
    violation constitutes or could result in a violation of law, the Chief Executive Officer should be notified immediately. Any
    complaints regarding accounting, internal accounting controls or auditing matters should be immediately referred to the Vice
    President of Strategy and Operations.

    Please note that no disciplinary action will be taken by the XFL against any XFL employees based solely upon such XFL
    employee’s reporting violations of laws or XFL policies in good faith. This shield, however, does not protect any XFL employees
    (including any reporting employee) who has violated the law or XFL’s policies. The XFL also prohibits discrimination,
    harassment and/or retaliation against any XFL employee who provides information or otherwise assists in an investigation or

    August 2018                                                                                                                 Page 10
DocuSign Envelope ID: 1D5FE13B-61F6-42D6-AA20-714D90B7E4E9
                    Case 3:20-cv-00516-VAB Document 71-1 Filed 05/23/20 Page 12 of 33
    proceeding regarding any conduct which he or she believes in good faith to be in violation of laws or XFL policies. It is a
    violation of XFL policy for any XFL employee to misuse this compliance program by knowingly or recklessly making a false
    report. The XFL will attempt to maintain the confidentiality of any report to the extent consistent with XFL’s continuing
    obligation to report violations of law to the appropriate authorities and to ensure that such noncompliance does not continue.

    CONFLICT OF INTEREST
    XFL employees understand, acknowledge and agree that in consideration and a condition of their employment and continued
    employment, during their employment, they may not engage in any activities or have any personal or financial interests which
    impair, or appear to impair, their independence or judgment or otherwise conflict, or appear to conflict, with their
    responsibilities to the XFL. Such activities include, but are not limited to:

        •   Accepting fees, commissions, compensation or property in connection with any transaction on behalf of Alpha
            Entertainment;
        •   Accepting entertainment or gifts of more than a nominal value;
        •   Accepting or offering unauthorized or illegal payments;
        •   Having a financial interest in customers, suppliers, promoters/co-promoters, or any enterprise which has a business
            relationship with the XFL except where their financial interest is limited to a nominal investment in a publicly-held
            company;
        •   Borrowing from or lending to customers, suppliers, promoters/co-promoters except for normal banking transactions
            with financial institutions;
        •   Disclosing confidential information which they may create, produce or obtain in the course of their employment to
            outsiders or using information or their position directly or indirectly for personal or financial gain;
        •   Personally taking advantage of business opportunities which might be of interest to the XFL;
        •   Engaging in business with, or as, a competitor, customer, promoter/co-promoter, or supplier of the XFL without the
            prior approval of your Department Head;
        •   Serving as an officer, director, employee, consultant or promoter of for-profit organizations without the XFL’s prior
            approval.

    You understand that this does not alter your at-will employment status. At all times, either you or the XFL may terminate your
    employment with or without cause or reason, and with or without any particular advance notice.


    CONFIDENTIALITY/NON-SOLICITATION
    Confidentiality
    As a condition of, and in consideration of Employee’s employment and continued employment, Employee shall not, at any
    time (whether during Employee’s employment with the XFL or at any time thereafter) disclose directly or indirectly in any
    manner to any person or organization, or publication, or utilize for the benefit or profit of Employee or for any other person or
    organization, any sensitive, private or otherwise confidential information, idea, proposal, secret, or information obtained
    while employed by the XFL concerning, regarding or referring to the XFL or its subsidiaries and affiliates, and its and their
    respective employees, agents, stockholders, principals, officers, directors, independent contractors, customers, subscribers
    and end-users of any kind, and the McMahon family (hereinafter collectively referred to as “Protected Parties”). Included in
    the foregoing, by way of illustration only and not limitation, are such items as reports, business and/or development plans;
    potential acquisitions; pending business partnerships; marketing and public relations methods, strategies and plans; financial
    or accounting information; cost or pricing information; lists of suppliers, customers, licensees or fans; players; players’
    agreements; playbooks; game play, development or strategies; pending projects or proposals; team development or strategy;
    ideas; designs; player information or development; behind-the-scenes/locker room information and/or anecdotes; any
    information regarding the intellectual property of the Protected Parties whether or not subject to legal protection;
    information regarding any contractual relationships maintained by the Protected Parties and/or the terms thereof; any and all
    information regarding talent engaged by the Protected Parties; any and all business and/or personal and/or private
    information regarding, provided by or referring or relating to any of the Protected Parties; and all other information, writings
    or materials of a confidential, private, privileged, proprietary, and/or trade secret nature (collectively, “Confidential
    August 2018                                                                                                               Page 11
DocuSign Envelope ID: 1D5FE13B-61F6-42D6-AA20-714D90B7E4E9
                     Case 3:20-cv-00516-VAB Document 71-1 Filed 05/23/20 Page 13 of 33
    Information”). Confidential Information includes, without limitation, Confidential Information in the form of hard-copy or
    faxed letters, notes or other documents of any type, computer-stored or generated information, email and/or oral
    information; and including all drafts and/or final versions. Notwithstanding the foregoing, Employee’s obligation of
    confidentiality shall not include information which (i) at the time of disclosure was in the public domain; (ii) becomes generally
    available to the public other than through any act or omission by Employee; or (iii) is required to be disclosed by any court of
    competent jurisdiction, provided that prior written notice of such disclosure is furnished to the Protected Parties in a timely
    manner in order to afford the Protected Parties an opportunity to seek a protective order against such disclosure

    Nothing in the Confidentiality Policy as set forth in this Employee Handbook is intended to nor should it be interpreted as
    restricting or prohibiting Employee’s rights to discuss wages, compensation or general terms or conditions of employment, or
    other concerted/protected activities. This policy is designed to protect and safeguard confidential and/or propriety business
    information of the Protected Parties.

    Non-Solicitation/Non-Interference
    Furthermore, as a condition of, and in consideration of Employee’s employment and continued employment, during
    Employee’s employment with the XFL, and for a period of six (6) months after termination of employment for any reason, and
    whether voluntary or involuntary, Employee will not, directly or indirectly, on his/her own behalf or on behalf of any third
    party, solicit, influence, induce, recruit or cause any employee, contractor, vendor, intern or any other Protected Party to
    terminate its, his or her relationship with the XFL or with any other Protected Party, or otherwise interfere with that
    relationship. Subject to applicable law, as part of this obligation, Employee shall not directly or indirectly issue, encourage, or
    cause any other individual or entity to make any communication verbally or in writing which defames the XFL or any of the
    Protected Parties with the purpose or effect of damaging or otherwise interfering with any of the XFL’s internal or external
    relationships. Here again, nothing in this Non-Solicitation/Non-Interference provision is intended to nor should be interpreted
    as restricting or prohibiting Employee’s rights to discuss wages, compensation, or general terms of conditions of employment,
    or other concerted/protected activities.

    SOCIAL MEDIA & BLOGGING POLICY
    In general, XFL respects the right of employees to engage in social media, including but not limited to, creating personal
    websites, weblogs, podcasts, using online forums and content-sharing websites (“Social Media”), and it takes no position on
    an employee’s decision to engage in these activities. However, if an employee engages in Social Media the guidelines in this
    Policy shall apply, and in consideration and as a condition of Employee’s employment and continued employment, Employee
    agrees to abide by the provisions of this Policy.

        1. Employees involved in personal Social Media activity which involve XFL and/or work-related topics may never
           represent themselves as spokespersons for XFL, nor make any statement that suggests that they are speaking on
           behalf or at the request of XFL. In addition, in such cases, the employee must clearly disclose that he/she is an
           employee of XFL, as well as a statement that the views expressed do not represent those of XFL. Likewise, employees
           may not include a link from their blog, podcast, website, or other Social Media to an XFL website without identifying
           him/herself as an employee of XFL.
        2. Employees must also maintain the confidentiality of XFL’s proprietary business information and trade secrets such as,
           for example, intellectual property information; players’ agreements; playbooks; game development or strategies;
           team development or strategy; talent lists; story lines; scripts; story boards or ideas; plot plans; designs; character
           information or development; “backstage” information and/or anecdotes; proprietary financial information, such as
           revenues, expenses, and the like; technology; research; financial projections; content of advice by legal, financial, or
           other advisors; business development and marketing activities and strategies; and information regarding business
           relationships. Employees must not disclose any nonpublic information relating to XFL or any other company that
           investors would consider material to an understanding of an investment in XFL or such other company.


    August 2018                                                                                                              Page 12
DocuSign Envelope ID: 1D5FE13B-61F6-42D6-AA20-714D90B7E4E9
                    Case 3:20-cv-00516-VAB Document 71-1 Filed 05/23/20 Page 14 of 33
        3. Employees may not use XFL trademarks or reproduce XFL material on the employee’s or any Social Media without
            explicit authorization from XFL.
        4. An employee must never knowingly communicate information that is deceptive.
        5. An employee may be held personally liable for any commentary deemed to be discriminatory, defamatory, obscene,
            proprietary, or libelous. Therefore, an employee should exercise caution with regard to gratuitous exaggeration,
            obscenity, and copyrighted materials.
        6. Employees are prohibited from disparaging or defaming fans. Posting video or photographs of other fans, or other
            individuals associated with XFL without their express, advanced permission is strictly prohibited.
        7. All other XFL policies, including, but not limited to, terms of use for XFL websites, the XFL Online Social Media
            Guidelines, code of conduct, including the Company’s insider trading policy, disciplinary and IT policies, apply to any
            Social Media activity. The nature of any posting will be a factor in determining what (or whether) any discipline will be
            imposed, but the employee may be subject to discipline up to and including termination if a post violates this or any
            other XFL policy. The XFL does not prohibit and will not discipline an employee for postings that constitute
            “protected activity” under state or federal law, which includes postings concerning wages or other terms of
            conditions of employment.
        8. Unless specifically authorized to do so, an employee must not engage in personal Social Media activity while on XFL
            time or during work hours and may not use Alpha Entertainment equipment or services for such activity.
        9. If a member of the media contacts an employee about an XFL-related posting or requests XFL information of any kind,
            the employee must immediately contact the Communications department.
        10. The XFL may request that an employee temporarily confine all online commentary to topics unrelated to XFL or that
            an employee temporarily suspend such activity altogether if it believes this is necessary or advisable to ensure
            compliance with any applicable laws or regulations or to protect proprietary or confidential XFL information.
        11. This policy applies to all forms of Social Media and Internet communications, including, but not limited to, Wiki,
            Twitter, Facebook, Instagram and video postings.
        12. Websites, weblogs, and other Social Media activity that does not identify the blogger as an XFL employee, does not
            discuss XFL in any manner, and is purely about personal matters and does not otherwise violate the provisions of this
            policy with respect to other employees, fall outside the parameters of this policy. If an employee has any questions
            about whether this policy applies to a particular website, weblog, etc., the employee should consult his/her manager.
        13. In the event an employee wishes to report any violations of this policy, he/she should contact his/her supervisor or an
            HR representative. The XFL will not tolerate retaliation of any kind against an employee who reports a suspected
            violation of this policy. All good faith allegations of violations of this policy will be fully investigated and remain as
            confidential as possible. Employees are required to cooperate with any investigation of alleged policy violations.
        14. Nothing in this policy or in any confidentiality agreement should be interpreted as restricting or prohibiting XFL
            Personnel’s rights to discuss wages, compensation or general terms or conditions of employment or other concerted
            activities. This policy is designed to protect and safeguard confidential and/or propriety business information of the
            Protected Parties and the legal rights of employees and third parties.

    RECORD KEEPING
    Improper or fraudulent accounting documentation or financial reporting are contrary to XFL policy and may also be in
    violation of applicable laws. Intentional accounting misclassifications (e.g., capitalizing something that should be expensed)
    and improperly accelerating or deferring expenses or revenues are unacceptable reporting practices and could result in
    criminal and civil sanctions.

    Employees should record and report all information accurately and honestly. No undisclosed or unrecorded fund or asset of
    the XFL shall be established for any purpose. No false or artificial entries shall be made in the XFL books and records for any
    reason, and no employee shall engage in any arrangement that results in such prohibited act. Every employee records
    information of some kind and submits it to the XFL. An example is expense accounts. Employees are entitled to

    August 2018                                                                                                             Page 13
DocuSign Envelope ID: 1D5FE13B-61F6-42D6-AA20-714D90B7E4E9
                     Case 3:20-cv-00516-VAB Document 71-1 Filed 05/23/20 Page 15 of 33
    reimbursement for reasonable expenses to the extent provided by XFL policy – but only if those expenses are actually
    incurred. To submit an expense account for meals not eaten, miles not driven, airline tickets not used, or for any other
    expense not incurred is dishonest reporting and is prohibited.

    Dishonest reporting of information to organizations and people outside the XFL also is strictly prohibited. It could lead to civil
    or criminal liability for employees and the XFL.

    BRIBES AND IMPROPER INFLUENCE
    Employees may not give money or any gift to any official or employee of any governmental organization if doing so could
    reasonably be construed as having any connection with the Company’s business. In addition, U.S. law prohibits the offering or
    acceptance of “kickbacks,” that is, anything of value offered or accepted for the purpose of obtaining favorable treatment in
    connection with a government contract. What is acceptable practice in the commercial business environment, described
    below, may be entirely unacceptable, and may even violate certain Federal, State, Local or foreign laws and regulations (most
    notably, the U.S. Foreign Corrupt Practices Act and the UK Bribery Act of 2010), in dealings with government employees or
    those who act on the government’s behalf. Therefore, although the XFL generally does not do business with governmental
    agencies, in those circumstances where employees are dealing with a Federal, State, Local or foreign government, including
    any lobbying efforts, employees must be aware of and adhere to all applicable laws and regulations.

    As a general guideline, employees should not try to improperly influence the decisions of, or obtain restricted information
    from, government officials, including those who act on the government’s behalf. Specifically, employees should not undertake
    directly or indirectly any of the following activities:

        -   Make, offer to make, promise to make or authorize any improper payments or provide anything of value to any
            individual for the purpose of influencing, inducing or rewarding any act, omission or decision to secure an improper
            business advantage, or obtain or retain business. In essence, the XFL prohibits “quid pro quos” where anything of
            value is given with the expectation of receiving in return an improper benefit or advantage;
        -   Discuss or offer employment or business opportunities that could personally benefit governmental officials;
        -   Offer or provide bribes, gifts, gratuities, political contributions or similar payments or items of value directly or
            through third parties such as agents; and/or
        -   Solicit or obtain proprietary or source selection information.

    In dealing with its customers and suppliers, XFL does not seek to gain any unfair advantage through the improper use of
    business courtesies or other inducements. Good judgment and moderation must be exercised to avoid misinterpretation and
    adverse effect on the reputation of the Company. Gifts, favors and entertainment may be given only if they:

        -   are consistent with customary business practices;
        -   are not excessive in value and cannot be construed as a bribe or payoff;
        -   do not violate applicable law or ethical standards; and
        -   will not embarrass the Company or the employee if publicly disclosed.

    FRAUD AND FALSE STATEMENTS
    In the course of conducting business on the XFL’s behalf, employees shall not make any false or misleading statement that
    employees know to be false or misleading or that with reasonable diligence employees should have known to be false or
    misleading. If employees find that any statement they made was unintentionally false or misleading or if they believe any
    misunderstanding has occurred, they should promptly correct any such Statement or misunderstanding. The resulting
    trustworthiness is essential to good business relationships. Not doing so may also subject the XFL and the employee to civil
    and/or criminal consequences.




    August 2018                                                                                                               Page 14
DocuSign Envelope ID: 1D5FE13B-61F6-42D6-AA20-714D90B7E4E9
                    Case 3:20-cv-00516-VAB Document 71-1 Filed 05/23/20 Page 16 of 33

    ELECTRONIC SYSTEMS USAGE
    The XFL provides a variety of computer and network resources to its employees, allowing them to perform their duties
    efficiently and effectively. These resources are administered by the Information Technology Department (IT) and are subject
    to usage policies outlined as follows:

    The purpose of this policy is to establish acceptable and unacceptable use of electronic devices and network resources at the
    XFL in conjunction with its established culture of ethical and lawful behavior, openness, trust, and integrity. The XFL provides
    hardware and software technology and information resources, including without limitation, computer devices, networks,
    collaboration tools, communication tools, storage media, and other electronic information systems (collectively the “XFL
    Technology”) to meet missions, goals, and initiatives and must manage them responsibly to maintain the confidentiality,
    integrity, and availability of its information assets. As such, XFL employees, temporary staff, freelancers and consultants are
    required to use XFL Technology appropriately and in accordance with this Technology Acceptable Use Policy.

    Any exceptions to this policy can only be made with advanced, written approval by your manager.

    General Requirements
        -   You are responsible for exercising good judgment regarding appropriate use of XFL Technology in accordance with the
            XFL policies, standards, and guidelines. XFL Technology may not be used for any unlawful or prohibited purpose.
        -   All XFL Technology is the property of the XFL. Use of such XFL Technology is to be used for XFL related business only;
            users must not store or transmit any non-business-related files, including but not limited to personal data such as
            documents, spreadsheets, reports, presentations, images, videos or music files, databases and application source
            code.

    Enterprise Applications
        -   The XFL provides suites of enterprise applications that offer collaboration, productivity, digital and creative, learning
            and development tools. These are approved applications for your use and a list of available applications can be
            located through the IT Department.
        -   Downloading and/or installing software applications not provided within the enterprise suites requires review and
            approval from the through the IT Department. Request for such applications can be sent to the IT Department.

    System Accounts and Data
        -   You are responsible for the security of data, accounts, and systems under your control. Keep passwords secure and do
            not share account or password information with anyone, including other personnel, family, or friends. Providing
            access to another individual, either deliberately or through failure to secure its access, is a violation of this policy.

    Password requirements, guidelines and best practices can be through the IT Department.

        -   You must ensure through legal or technical means that proprietary information remains within the control of the XFL
            at all times. Conducting XFL business that results in the storage of proprietary information on personal or non-XFL
            controlled environments, including devices maintained by a third party with whom the XFL does not have a
            contractual agreement, is prohibited. This specifically prohibits the use of an e-mail account, storage device, cloud
            storage or computers or mobile devices that are not provided by the XFL for company business.
        -   The XFL provides a suite of enterprise data storage and file collaboration tools. These are approved solutions for your
            use when transferring and storing data.
        -   Use of any data storage or file collaboration applications not provided within the enterprise suite requires review and
            approval from the IT Department. Request for such applications can be sent to the IT Department.

    Hardware Use
        -   Users must not engage in any activities that would damage and/or physically alter company owned computer
            hardware, mobile devices or network attached devices.
    August 2018                                                                                                              Page 15
DocuSign Envelope ID: 1D5FE13B-61F6-42D6-AA20-714D90B7E4E9
                    Case 3:20-cv-00516-VAB Document 71-1 Filed 05/23/20 Page 17 of 33
        -   Users must not connect any devices that are not provided by The XFL to the XFL’s network or use any devices that are
            not provided by the XFL for any XFL business purpose. If such devices are required for business purposes; user must
            obtain written consent from the IT Department. Request for such devices can be sent to the IT Department.

    Network Use
    You are responsible for the security and appropriate use of the XFL network resources under your control. Using XFL
    Technology for the following is strictly prohibited:

        -   Causing a security breach to either the XFL or other network resources, including, but not limited to, accessing data,
            servers, or accounts to which you are not authorized or circumventing user authentication on any device.
        -   Connecting to non-sanctioned networking systems, including without limitation, wireless access points, network
            storage systems and wireless devices.
        -   Downloading and/or installing software not licensed by the XFL, or that may violate the terms of the applicable
            software licensing agreements, or compromise computer, network or data security or circumvent established security
            protocols. This includes but is not limited to any peer-to-peer applications, torrent clients, web applications, browser
            plugins and TOR browsers.
        -   Exporting or importing software, technical information, encryption software, or technology in violation of
            international or regional export control laws.
        -   Intentionally introducing malicious code, including, but not limited to, viruses, worms, Trojan horses, e-mail bombs,
            spyware, and adware, or causing a disruption of service to either the XFL or other network resources.
        -   Saving third party copyright-protected information/content on XFL Technology without such third-party permission.

    Electronic Communications
    Users of XFL Technology for electronic communications including to transmit, retrieve, or store any communications, or other
    content must adhere to the People Team’s policies and the XFL’s Code of Conduct. The following are strictly prohibited:

        -   Inappropriate use of communication vehicles and equipment, including, but not limited to, supporting illegal
            activities, and procuring or transmitting material that violates the XFL policies against discrimination or harassment or
            the safeguarding of confidential or proprietary information.
        -   Using the XFL Technology to transmit communication (text, pictures or files) which is: (i) defamatory, discriminatory
            or harassing in nature; (ii) pornographic or sexually explicit in nature; (iii) derogatory or inflammatory including that
            which relates to an individual’s or group’s race, age, disability, religion, national origin, physical attributes or sexual
            preference or on any other basis protected by law; or (iv) disparaging, abusive, profane or offensive.
        -   Sending Spam via e-mail, text messages, instant messages, voice mail, or other forms of electronic communication.
        -   Forging, misrepresenting, obscuring, suppressing, or replacing a user identity on any electronic communication to
            mislead the recipient about the sender.
        -   Use of an XFL e-mail or IP address to engage in conduct that violates the XFL policies or guidelines. Posting to a public
            newsgroup, bulletin board, or listserv with an XFL e-mail or IP address represents the XFL to the public; therefore, you
            must exercise good judgment to avoid misrepresenting or exceeding your authority in representing the opinion of the
            company.
        -   Transmitting materials that: (i) might reflect adversely or negatively on the XFL or be contrary to its legitimate
            business interests; (ii) support illegal activities, including but not limited to piracy, cracking, extortion, blackmail, and
            copyright infringement; (iii) are copyrighted materials belonging to entities other than the XFL without permission of
            the copyright holder.
        -   Users must respect all copyrights and may not copy, retrieve, modify or forward copyrighted materials, except with
            permission or as a single copy for reference only is strictly prohibited.




    August 2018                                                                                                                Page 16
DocuSign Envelope ID: 1D5FE13B-61F6-42D6-AA20-714D90B7E4E9
                    Case 3:20-cv-00516-VAB Document 71-1 Filed 05/23/20 Page 18 of 33
    Right to Audit, Monitor and Report Misuse
    All XFL Technology and the information, materials and data produced, stored, transmitted or processed thereon are the
    property of Alpha Entertainment. Employees have should have no expectation of privacy in their use of these systems.

    All users of XFL Technology which include all employees, temporary staffing, freelancers and consultants are subject to
    auditing and monitoring by authorized personnel. Monitoring of such services include, but is not limited to usage of computer,
    network and systems, Internet usage, email, instant messaging, voice and video services, data access, storage and
    transmission, databases, applications and 3rd party cloud service providers.

    Devices that interfere with other devices or users on the Alpha Entertainment network may be disconnected. Information
    Security prohibits actively blocking authorized audit scans. Firewalls and other blocking technologies must permit access to
    the scan sources.

    Enforcement
        -   Individuals found to have violated this policy and/or any other corporate policy may be denied future access to such
            services, and if appropriate may be subject to disciplinary action up to and including termination of employment or
            assignment (as applicable). In addition, this policy supplements the Employee Handbook policies regarding use of
            company owned email and equipment.

    GUIDELINES
    The XFL prohibits the use of computers for any non-business-related reason, and in any manner prohibited by law or
    disallowed by licenses, contracts or IT guidelines. All users are accountable for the information they publish across these
    system resources and they must be aware of the XFL policies regarding confidential information, harassment, and use of
    computer systems. In making acceptable use of resources, users must:

     Use resources only for authorized purposes

        •   Protect login ID and computer from unauthorized use
        •   Assign an obscure account password and change it regularly
        •   Access only files and data that are their own, are publicly available, or to which they have been given authorized
            access
        •   Be considerate in use of shared resources by refraining from monopolizing systems, overloading networks with
            excessive data, or wasting disk space, printer paper, manuals, or other resources
        •   Delete unnecessary files from one's account on shared computing resources, unless instructed to the contrary
        •   Refrain from use of sounds and visuals which might be disruptive to others
        •   Return all computer equipment if employment at the XFL ends


    In making acceptable use of resources, users must NOT:

        •   Provide login ID and system access for the purpose of using resources in violation of this policy, or in violation of
            Federal, State and/or Local law
        •   Use copyrighted images, text, media, or software without permission or in violation of the copyright laws of the
            United States, or violate terms of applicable software licensing agreements
        •   Use resources to violate XFL codes of conduct or engage in any illegal activity
        •   Use resources for other commercial ventures, religious or political causes, or other non-business matters
        •   Use resources to intimidate or single out individuals or groups for degradation or harassment in violation of Federal,
            State and/or Local law and/or other XFL policies
        •   Use resources to provide materials whose nature or volume compromise the ability of the Server to serve other users’
            documents



    August 2018                                                                                                             Page 17
DocuSign Envelope ID: 1D5FE13B-61F6-42D6-AA20-714D90B7E4E9
                    Case 3:20-cv-00516-VAB Document 71-1 Filed 05/23/20 Page 19 of 33
        •   Use a computer account for which authorization has not been granted, use the network to gain unauthorized access
            to any computer system, attempt to circumvent data protection schemes or uncover security loopholes, or mask the
            identity of an account or machine
        •   Attempt to damage computer hardware or software, or alter the systems so that functionality is impacted
        •   Knowingly perform an act that will interfere with the normal operation of computers, terminals, peripherals or
            networks, including (but not limited to) knowingly running or installing on any computer or network, or giving to
            another user, a program intended to damage, place excessive load or compromise the security on a computer system
            or network. This includes programs known as computer viruses, Trojan horses, worms and applications that allow
            sharing of files between the internal network and the Internet.
        •   Install devices or applications that circumvent the network security (e.g. desktop modems, Peer- to-Peer applications,
            etc.)
        •   Download any software or install additional hardware without written authorization from the XFL’s IT department
        •   Connect any computer or network equipment to the network without prior approval
        •   Share, upload, copy, email, or transfer any data or software to a portable medium (e.g. USB drives, CD, etc.) or to an
            external source (e.g. personal email account, ftp account, etc.) without proper authorization
        •   Use network resources for non-business-related audio/video streams, online chat, games, music, and/or software
            pirating
        •   Remove any computer equipment without written authorization
        •   Use Email to send chain letters, unauthorized mass mailings, pictures, jokes, etc.

    CLASSIFICATIONS OF EMPLOYMENT
    For purposes of salary administration, overtime eligibility, and employee benefits, the XFL classifies employees as follows:

        •   Full-Time Regular Employees: Employees hired to regularly work for the XFL for a minimum of forty (40) hours per
            week. Such employees may be further classified as either "exempt" or "non- exempt" for purposes of overtime
            eligibility and computation, as more fully defined below. Employees in this classification are eligible for employee
            benefits.
        •   Part-Time Regular Employees: Employees hired to regularly work for the XFL less than forty (40) hours per week. Such
            employees may be further classified as either "exempt" or "non-exempt" for purposes of overtime eligibility and
            computation, as more fully defined below. Only employees in this classification who work a minimum of thirty (30)
            hours are eligible employee benefits.
        •   Temporary Employees: Employees, including interns, who are hired to work for the XFL on either a full or part time
            basis, for a specified duration of time or for a specific assignment. Temporary Employees are not eligible to receive
            employee benefits.
        •   Exempt Employees: Salaried employees who are not required to be paid overtime, in accordance with applicable
            State and Federal wage and hour laws. Executives, professional employees, and certain employees in administrative
            positions are typically exempt.
        •   Non-Exempt Employees: Employees who are required to be paid overtime when they work in excess of 40 hours per
            week (unless otherwise required by applicable state or local law). Overtime is paid at the rate of one and one-half
            times their regular rate of pay, in accordance with applicable State and Federal wage and hour laws.


    Employees will be informed of their initial employment classification and of their status as an exempt or non-exempt
    employee at the commencement of their employment. Additionally, if employees change positions during their employment
    as a result of promotion, transfer, or otherwise, they will be informed by the People Team of any change in their exemption
    status, if applicable.

    HOURS OF OPERATION
    In most cases, our standard business hours are 9:00 a.m.–6:00 p.m., Monday through Friday. Business hours may vary by
    department, depending upon the needs of each group.

    In addition, our workweek for all employees may vary depending on the needs of each particular department, but for full time
    employees is generally forty (40) hours per week.
    August 2018                                                                                                             Page 18
DocuSign Envelope ID: 1D5FE13B-61F6-42D6-AA20-714D90B7E4E9
                     Case 3:20-cv-00516-VAB Document 71-1 Filed 05/23/20 Page 20 of 33

    DRUG AND ALCOHOL POLICY
    It is the XFL’s desire to provide a healthy, drug-free, and safe workplace. While on XFL premises and while conducting
    business-related activities off the premises, no employee may use, possess, distribute, sell, or be under the influence of
    alcohol or illegal drugs. The legal use of prescribed drugs is permitted on the job only if it does not impair an employee's
    ability to perform the essential functions of the job and in a safe manner that does not endanger other individuals in the
    workplace.

    Violations of this policy may lead to disciplinary action, up to and including immediate termination of employment.

    In all cases, employees who have questions on this policy or issues related to drug or alcohol use in the workplace should raise
    their concerns to Management, the People Team or to the without fear of retribution or reprisal

    SMOKING POLICY
    In the interest of providing a safe and healthy work environment and complying with applicable laws, smoking is prohibited
    throughout the XFL workplace. Smoking is permitted, however, outside the premises in designated areas. Be advised,
    employees who smoke in non-smoking areas may be subject to disciplinary action.

    EMPLOYEE CONDUCT
    In an effort to further explain what is expected of an XFL employee, we have provided below a list of sample behaviors that
    are prohibited. While many of these items are listed, it is not possible for us to list all forms of behavior that are considered
    unacceptable in the workplace. Therefore, below are some examples that may be violations of this Code of Conduct and
    would result in disciplinary action, up to and including termination:

        •   Theft or inappropriate use, removal, possession, or misuse of XFL property
        •   Unauthorized use of XFL identification cards, discounts, credit cards, computer passwords, or permitting their use to
            unauthorized users
        •   Tampering with your own or another employee’s time records
        •   Attempting to enter or assisting any person in entering the facility or restricted areas without proper authorization
        •   Possession of dangerous or unauthorized materials in the workplace (i.e. explosives or firearms)
        •   Fighting or threatening violence in the workplace
        •   Insubordination or other disrespectful conduct
        •   Excessive absenteeism, tardiness, or any absences without proper notice
        •   Working under the influence of alcohol or illegal drugs or possessing/engaging in the sale, distribution, or
            transportation of illegal drugs
        •   Falsification of records, including pre-employment records
        •   Unauthorized use or disclosure of confidential business information and unauthorized solicitation on XFL premises
        •   Spreading malicious gossip or making false accusations regarding fellow employees or the XFL or which in any way
            hinder the operation
        •   Offering or accepting bribes
        •   Violation of the anti-harassment/discrimination policies; and
        •   Failure to perform to the satisfaction of management, to be determined within management’s sole discretion.


    While the XFL encourages management discussion about performance issues, any disciplinary action will depend on the
    particular circumstances of any given situation and always within the sole discretion of management.

    Employees with questions on this policy or issues related to employee conduct in the workplace should raise their concerns
    with their managers or the People Team Resources.

    ABSENTEEISM AND TARDINESS
    To maintain a productive work environment, the XFL expects employees to be reliable in reporting for scheduled work. An
    unreliable employee can place a burden on other employees and on the XFL. In any instance when an employee cannot avoid
    August 2018                                                                                                        Page 19
DocuSign Envelope ID: 1D5FE13B-61F6-42D6-AA20-714D90B7E4E9
                     Case 3:20-cv-00516-VAB Document 71-1 Filed 05/23/20 Page 21 of 33
    being late to work or is unable to work as scheduled, that employee should notify his or her supervisor or manager as soon as
    possible in advance of the anticipated tardiness or absence.

    PERSONAL APPEARANCE AND DEMEANOR
    At the XFL, we have a casual dress code, so we can all relax and enjoy our workday. Employees are still expected to present a
    neat and professional appearance.

    OPEN DOOR POLICY
    Misunderstandings or conflicts can arise in any organization. To work together effectively, it is important to resolve such
    matters before serious problems develop. If a situation persists which an employee believes to be detrimental to them or the
    XFL, a candid discussion with one’s supervisor or manager is encouraged.

    If the situation is not resolved with one’s supervisor or manager in a manner satisfactory to the employee, or if the employee
    believes a discussion with their supervisor or manager would not be appropriate, they should speak with a member of the
    People Team.

    USE OF XFL PROPERTY
    Employees are expected to exercise proper care when using all XFL property, including following operating instructions/safety
    standards and administering required maintenance, when applicable. If any XFL property, equipment, furniture, machines,
    tools, or vehicles appear to be damaged, defective, or in need of repair, employees should notify their manager. Prompt
    reporting of damages, defects and the need for repairs could prevent deterioration of equipment and possible injury to
    employees or others. The improper, careless, negligent, destructive, or unsafe use or operation of XFL property, equipment or
    vehicles, can result in disciplinary action, up to and including termination of employment.

    USE OF PHONE AND MAIL SYSTEMS
    Personal use of XFL telephones is discouraged. Employees should practice discretion in using XFL telephones when making
    personal calls and may be required to reimburse the XFL for charges resulting from their personal use of the telephone.

    The use of any of the XFL’s mail systems at the expense of the XFL for personal correspondence is not permitted. Also, delivery
    to the XFL of personal mail or packages is discouraged.

    INTELLECTUAL PROPERTY/FILMING OF EMPLOYEES
    As an employee of the XFL, employees may be asked to appear on film, in photographs or videos, or in other forms of media.
    Accordingly, each employee will be required to sign a release and authorization reflecting this consent, known as the
    Intellectual Property Release and Waiver.

    MEDIA INQUIRIES
    Occasionally, employees may receive an inquiry from a media representative requesting information or comment on some
    aspect of the XFL’s affairs. Such questions must be referred to Corporate Communications.

    IDEAS FROM FANS/INTERACTION WITH FANS
    While we strive to embrace our fans and listen to their attitudes, beliefs and options, it is the policy of the XFL not to accept
    suggestions or solicitations from fans. We greatly appreciate the courtesy of people who suggest material, including scripts,
    screenplays, storylines, ideas, and songs for our use. However, we receive many suggestions that duplicate those previously
    made either by members of our own staff or by others. It has, therefore, become necessary for us to adopt the policy of
    refusing to consider or examine any materials. For example, anything having to do with player promotion, marketing
    campaigns and so on, is handled exclusively by our Marketing Department. Rules of the game are handled by our Football
    department. We do not solicit or use outside people in these areas.


    August 2018                                                                                                               Page 20
DocuSign Envelope ID: 1D5FE13B-61F6-42D6-AA20-714D90B7E4E9
                    Case 3:20-cv-00516-VAB Document 71-1 Filed 05/23/20 Page 22 of 33
    When interacting with fans, employees should use their judgment and be cautious about giving away any confidential
    information regarding, but not limited to: creative ideas, financial information, marketing strategies, potential acquisitions,
    pending projects and proposals or pending business partnerships. This would be in direct violation of the XFL
    Confidentiality/Non-Solicitation Agreement.

    ACCESS TO PERSONNEL FILES
    The XFL maintains a personnel file on each employee. Personnel files include such information as an employee's job
    application, resume, records of training, documentation of performance appraisals and salary increases, and other
    employment records. Personnel files are the property of the XFL, and access to the information they contain is restricted.

    Employees who wish to review their own file should provide a request in writing to the People Team. Unless otherwise
    provided by applicable law, employees may review their own personnel files in the People Team offices upon reasonable,
    advance notice.

    EMPLOYMENT APPLICATIONS
    The XFL relies upon the accuracy of information contained in the employment application, as well as the accuracy of other
    data presented throughout the hiring process and during employment. Any misrepresentations, falsifications, or material
    omissions in any of this information or data may result in The XFL’s exclusion of the individual from further consideration for
    employment or, if the person has been hired, immediate termination of employment.

    PERSONAL DATA CHANGES
    It is the responsibility of each employee utilize the HR system for any and all changes in personal mailing addresses, telephone
    numbers, number of and names of dependents, changes in marital status, name changes, names of individuals to be
    contacted in the event of an emergency, educational accomplishments, and other such status, within 30 days of the change.
    Employees should please help us keep the information they provide accurate and current at all times.

    XFL BRANDING AND PROGRAM VIEWING
    All employees of the XFL are encouraged to be knowledgeable of our business activities. In this way, each of us can contribute
    to the strength and awareness of the XFL brand through interaction with colleagues, business partners and potential
    customers and fans. Therefore, it is important that XFL employees spend time each week watching games (when in season),
    regularly viewing press releases, website updates and other business services updates.

    SECURITY/VISITORS IN THE WORKPLACE
    To provide for the safety and security of our employees and facilities at the XFL, buildings remain locked at all times.
    Employees are permitted access by key card only. Lost key cards must be reported immediately to the People Team for
    replacement. Visitors must be cleared through building reception be escorted to their destination. Restricting unauthorized
    visitors helps maintain safety standards, protects against theft, ensures security of equipment, protects confidential
    information, safeguards employee welfare, and avoids potential distractions and disturbances. XFL employees are responsible
    for the conduct and safety of their visitors.

    If an unauthorized individual is observed on the XFL premises, employees should immediately notify their Manager.

    OCCUPATIONAL SAFETY AND HEALTH
    The XFL is committed to providing a safe and healthy working environment. The XFL makes every effort to comply with
    relevant Federal and State occupational health and safety laws and to develop the best feasible operations, procedures,
    technologies, and programs conducive to such an environment.

    The XFL’s policy is aimed at minimizing the exposure of our employees, fans, customers, and other visitors to our facilities to
    health or safety risks. To accomplish this objective, all employees are expected to work diligently to maintain safe and

    August 2018                                                                                                              Page 21
DocuSign Envelope ID: 1D5FE13B-61F6-42D6-AA20-714D90B7E4E9
                     Case 3:20-cv-00516-VAB Document 71-1 Filed 05/23/20 Page 23 of 33
    healthful working conditions and to adhere to proper operating practices and procedures designed to prevent injuries and
    illnesses.

    The responsibilities of all employees of the XFL in this regard include:

        •   Exercising maximum care and good judgment at all times to prevent accidents and injuries;
        •   Immediately reporting any problems to supervisors and the People Team and seeking first aid for all injuries,
            regardless of how minor;
        •   Reporting unsafe conditions, equipment, or practices to supervisory or management personnel, or any member of the
            Facilities department;
        •   Using safety equipment provided by the XFL at all times;
        •   Observing conscientiously all safety rules and regulations at all times.


    TIME AND MONEY
    As with all of the XFL’s policies, the following policies are subject to change from time to time, with or without advance notice,
    to accommodate the business needs of each department and/or the XFL in general. If employees have any questions as to the
    applicability of these policies, they should check with their supervisor or with their People team representative.

    ATTENDANCE AND HOURS OF WORK
    The workweek for all full-time regular employees may vary depending on the needs of each particular department, as well as
    applicable laws, but is generally forty (40) hours per week, with employees generally scheduled to work eight (8) hours per
    day, Monday through Friday, with a one (1) hour break each day.

    For many employees, daily and weekly work schedules may be changed from time to time at the discretion of the XFL to meet
    the varying conditions of our business.

    The XFL complies with applicable laws requiring that accurate records be kept of hours worked by certain employees. All non-
    exempt employees must record their hours worked during each pay period in the HR system for this purpose unless some
    other written method is required in an individual department. Accurate recording of attendance is essential to ensure that
    employees are paid properly and in a timely manner. Any employee who falsifies a time record is subject to disciplinary action,
    up to and including termination.

    HOLIDAYS
    The XFL normally observes certain days each year as holidays for which regular full-time, and regular part- time employees will
    be paid. These holidays typically include:

        •   New Year's Day
        •   Martin Luther King Day
        •   Presidents' Day
        •   Memorial Day
        •   Independence Day
        •   Labor Day
        •   Thanksgiving Day
        •   Friday following Thanksgiving
        •   Christmas Eve
        •   Christmas Day


    The XFL may add or delete certain days on this list from year to year as it deems appropriate. A schedule listing the dates on
    which these holidays will be observed will be published and distributed by the XFL prior to the beginning of each calendar
    year. Unless otherwise required by applicable laws, paid time off for holidays shall not be counted as hours worked for

    August 2018                                                                                                              Page 22
DocuSign Envelope ID: 1D5FE13B-61F6-42D6-AA20-714D90B7E4E9
                    Case 3:20-cv-00516-VAB Document 71-1 Filed 05/23/20 Page 24 of 33
    purposes of computing overtime. Managers may grant a comp day to an exempt employee required to work a full XFL
    company holiday and a non-exempt who works two (2) full XFL company holidays in a manner allowed by law. Comp days
    should be scheduled and approved in advance by your Manager / Department Head.

    VACATION
    The XFL grants 4 weeks of paid vacation days to regular full-time employees and part-time regular employees will receive a
    percentage of the full-time schedule based on scheduled hours per week. The allocation of days will be pro-rated based on the
    schedule below. Note that all vacation days must be scheduled and approved in advance by your manager/department head,
    using the HR system.

    Pro-rated vacation allocation based on month of start date for the first year only:

                      January 1 – March 31                                    4 Weeks
                      April 1 – June 30                                       3 Weeks
                      July 1 – September 30                                   2 Weeks
                      October 1 – November 30                                 1 Week
                      December 1 – December 31                                0 Days


    Al new employees are asked to refrain to scheduling vacation during the first 2 months of employment unless otherwise
    agreed to in advance with your manager.

    The XFL encourages employees to take all of their accrued vacation each year to rest and recharge. The XFL will not pay
    current employees for accrued but unused vacation time. Where an employee is not approved to take vacation during the
    calendar year due to business needs, they may carry-over up to 5 unused vacation days to the following calendar year, subject
    to manager approval. Carried over vacation that is not taken by the end of the rolled into year will be forfeited. Carry-over
    days must be taken before any newly accrued days. A maximum of 5 vacation days can be rolled into any new year.

    If an employee voluntarily or involuntarily terminates, accrued and carried over unused vacation will be paid out on a pro-
    rated basis.

    PERSONAL DAYS
    The personal day benefit provides three personal days per calendar year. Similar to vacation days, personal days must be
    scheduled and approved in advance by your manager/department head, using the HR system

    Personal days are accrued as follows during an employee’s first calendar year of employment:

    If an employee is hired between:

                      January & April                                         3 Personal Days
                      May & August                                            2 Personal Days
                      September & December                                    1 Personal Day


    Personal days may be used either in full or half day increments. Personal days may not be carried over to the next calendar
    year. Any accrued but unused personal days will be forfeited. Accrued and unused personal days will not be paid out upon
    termination.

    SNOW DAYS
    The Snow Day benefit provides two snow days per calendar year, however, the XFL generally does not close for inclement
    weather (please see Inclement Weather policy information below for further details). If an employee believes weather
    conditions are too dangerous for them to attempt to come to work, they may call their manager prior to the start of the
    August 2018                                                                                                          Page 23
DocuSign Envelope ID: 1D5FE13B-61F6-42D6-AA20-714D90B7E4E9
                     Case 3:20-cv-00516-VAB Document 71-1 Filed 05/23/20 Page 25 of 33
    workday and request the use of a snow day. If a closing has not been announced, and an employee feels the need to leave
    early due to weather conditions, they must coordinate with their manager/department head to account for this time off.

    Note: Snow days may be used either in full-day or half-day increments; and snow days can only be taken in the case of bad
    weather. As with personal days, snow days may not be carried over to the next calendar year, and thus any accrued but
    unused snow days will be forfeited and shall not be paid. Terminated employees shall not be paid for any accrued, unused
    snow days.

    INCLEMENT WEATHER / EMERGENCY CLOSINGS
    As noted above, the offices at the XFL generally do not close for inclement weather. If weather conditions become severe and
    road conditions threaten to become hazardous during the workday, management may decide on an early closing. In those
    cases, an announcement will be made and employees will be free to leave at a specified time. Under hazardous
    circumstances, the decision may be made to suspend operations completely and employees will be required to leave work at
    a designated time.

    If an Employee believes weather conditions are too dangerous for them to attempt to come to work, and the XFL has not
    announced an office closure, they will be required to utilize a snow day (please see Snow Day Policy for further details).

    SICK DAYS
    The XFL provides all regular full-time and part-time employees with a maximum of 10 Sick days per year. Sick days are for
    employee illness only (not a family member) and can be taken on an as needed basis. Unused Sick days do not roll over and
    are not paid out at the end of the year or upon termination.

    Note: The XFL also maintains Short Term Disability (STD) insurance which provides employees who are ill for more than 5
    contiguous work days with STD benefits at full pay. If an employee is ill for more than five consecutive workdays, they will be
    put on XFL STD, at which point a doctor’s note will be required. Short Term Disability covers an employee from day 6 of illness
    to day 90 at full pay.

    CONNECTICUT (CT) PAID SICK LEAVE LAW
    As a result of legislation passed in 2012, the State of Connecticut provides for sick time for employees to care for an ill child,
    spouse or their own health condition. Although the law was written to support non-exempt employees, the XFL has extended
    this benefit for all full time exempt and non-exempt employees.

    Eligible employees can earn up to 40 hours in a year to use towards their own care, as well as the care and treatment for a
    spouse or child or for medical care or counseling for an employee who is a victim of family violence or sexual assault. This
    includes taking a spouse or child to the doctor for preventive care visits, as well as for the diagnosis, care or treatment of an
    illness or injury.

    Employees will accrue one (1) hour for every forty (4) hours worked, to a maximum of forty (40) hours or five (5) days in a
    calendar year. Employees must have completed 680 hours worked in order to use this benefit. Employees must submit a
    request with their line manager and submit their time accordingly in the HR System to be approved to take this time off.
    Eligible employees can accrue as many as 40 hours, which can be carried over from year to year, but cannot extend beyond 40
    hours in any one calendar year. There is no payment for accrued but unused days.

    BEREAVEMENT
    The XFL provides all regular full-time and part-time employees with up to five (5) days of time off with full pay in the event of
    the death of an immediate family member. Immediate family includes: spouse (or live-in companion), child, parent, sibling,
    grandparent, grandchild, mother- or father-in-law. Employees should let their supervisor or someone on the People Team
    know of an anticipated time away from work if they have experienced a loss.

    August 2018                                                                                                               Page 24
DocuSign Envelope ID: 1D5FE13B-61F6-42D6-AA20-714D90B7E4E9
                     Case 3:20-cv-00516-VAB Document 71-1 Filed 05/23/20 Page 26 of 33

    JURY DUTY
    The XFL will grant time off to all employees called for jury duty. All employees shall be compensated at their regular rate of
    pay for the entire authorized jury duty leave period.

    Employees who are summoned to jury service should present their supervisor or manager with the summons as soon as it is
    received so that arrangements can be made to accommodate the employee's absence. In addition, employees are required to
    submit proof of their participation in jury duty to their supervisor or manager upon completion of service and return to work.

    MILITARY LEAVE
    The Family and Medical Leave Act provides for leave as follows: (1) up to 12 weeks of leave for employees who have a family
    member called up to or engaged in active military duty; and (2) up to 26 weeks of leave for employees who are serving as a
    caregiver to a family member who was injured or became ill while on active military duty. If an employee believes they qualify
    for leave under these circumstances, they should contact the People Team for additional information.

    Furthermore, it is the policy of the XFL to grant leaves of absence without pay to all employees, excluding temporary
    employees, who are drafted or are recalled to active service in the armed forces of the United States in accordance with
    applicable Federal and State laws. Military reservists and members of the National Guard will also be permitted time off
    without pay as necessary to satisfy their required training and other programs. Employees should advise their managers as far
    in advance of their anticipated military leave date as possible and provide their managers with copies of appropriate military
    orders.

    Vacation benefits will not be interrupted during the military leave. Employees on two-week active duty training assignments
    or inactive duty training drills are required to return to work for the first regularly scheduled shift after the end of training,
    allowing reasonable travel time. Employees on longer military leave must apply for reinstatement in accordance with all
    applicable Federal and State laws. Every reasonable effort will be made to return eligible employees to their previous-held or
    comparable positions.

    FAMILY AND MEDICAL LEAVE ACT (“FMLA”)
    Under the Federal Medical Leave Act (“FMLA”), an eligible employee may take up to 12 weeks of unpaid Leave within a 12-
    month period. To be eligible for this benefit, the employee must require leave for the following reasons:

        •   For disability due to pregnancy, prenatal medical care or child birth;
        •   To care for the employee’s child after birth, or placement for adoption of foster care (must be taken within (12)
            months after birth of the child);
        •   To care for the employee’s spouse, son or daughter, or parent who has a serious health condition; or
        •   For a serious health condition that makes the employee unable to perform the employee’s job.

    Under Connecticut Law (the “CFMLA”), an eligible employee may take up to 16 weeks of unpaid Leave within a two-year
    period. To be eligible for this benefit, the employee must require leave for the following reasons:

        •   For the birth of a child and to care for a newborn child (must be taken within (12) months after the birth of the child);
        •   For the placement of a child for adoption or foster care and in order to care for the newly placed child (must be taken
            within (12) months after the placement of the child);
        •   To care for a covered relative, within includes your spouse (including civil union partner), child, parent, or, parent-in-
            law due to his or her serious health condition; or
        •   For your own serious health condition.

    FMLA and CFMLA also include a special leave entitlement that permits eligible employees to take up to (26) weeks of leave to
    care for a covered service member during a single (12) month period. A covered service member is a current member of the
    Armed Forces, including a member of the National Guard or Reserves, who has a serious injury or illness incurred in the line of
    August 2018                                                                                                               Page 25
DocuSign Envelope ID: 1D5FE13B-61F6-42D6-AA20-714D90B7E4E9
                     Case 3:20-cv-00516-VAB Document 71-1 Filed 05/23/20 Page 27 of 33
    duty on active duty that may render the service member medically unfit to perform his or her duties for which the service
    member is undergoing medical treatment, recuperation, or therapy; or is in outpatient status; or is on the temporary disability
    retired list.

    The one or two-year period, as the case may be, begins with the first day of Leave of Absences. Our policy is to provide the
    amount of Leave that satisfies the law(s) governing the Leave. Both Leaves will run concurrently.

    Eligible Employees for an FMLA Leave, the employee must have worked for the company for at least 12 months, and for at
    least 1,250 hours during the preceding 12-month period. For a CMFLA Leave, the employee must have worked for the Home
    for at least 12 months and worked for at least 1,000 hours during the preceding 12-month period.

    Military Family Leave Under (FMLA)
    Eligible employees with a spouse, son, daughter, or parent on covered active duty or call to covered active duty status in the
    Reserve component of the Armed Forces for deployment to a foreign country in support of a contingency operation or Regular
    Armed Forces for deployment to a foreign country may use their (12) week leave entitlement to address certain qualifying
    exigencies. Qualifying exigencies may include attending certain military events, arranging for alternative childcare, addressing
    certain financial and legal arrangements, attending certain counseling sessions, caring for the parents of the military member
    on covered active duty and attending post-deployment reintegration briefings.

    FMLA also includes a special leave entitlement that permits eligible employees to take up to (26) weeks of leave to care for a
    covered service member during a single (12) month period. A “covered service member” is a current of the Armed Forces,
    including a member of the National Guard or Reserves, who is undergoing medical treatment, recuperation, or therapy, is
    otherwise in outpatient status, or is on the temporary retired list, for a serious injury or illness. These individuals are referred
    to in this policy as “current members of the Armed Forces.” Covered service members also include a veteran who was
    discharged or released from military service under condition other than dishonorable at any time during the five (5) year
    period prior to the first date the eligible employee takes FMLA leave to care for the covered veteran, and who is undergoing
    medical treatment, recuperation or therapy for a serious injury or illness. These individuals are referred to in this policy as
    “covered veterans.”

    The FMLA definitions of a “serious injury or illness” for current Armed Forces members and covered veterans are distinct from
    the FMLA definition of a “serious health condition” applicable to FMLA leave to care for a covered family member.

    Benefits and Protections Under (FMLA)
    During FMLA leave, the employer must maintain the employee’s health coverage under any “group health plan” on the same
    terms as if the employee had continued to work.

    Upon return from FMLA leave, most employees must be restored to their original or equivalent positions with equivalent pay,
    benefits, and other employment terms. Upon return from CFMLA leave, an employee is entitled to be returned to the original
    position the employee held when leave commenced unless the original position is not available. If this occurs, and employee is
    entitled to be returned to an equivalent position with equivalent benefits, pay and other employment terms.

    Use of FMLA and/or CFMLA leave cannot result in the loss of any employment benefit that accrued prior to the start of an
    employee’s leave.

    Definition of Serious Health Condition
    A serious health condition is an illness, injury, impairment, or physical or mental condition that involves either an overnight
    stay in a medical care facility, or continuing treatment by a health care provider for a condition that either prevents the
    employee from performing the functions of the employee’s job, or prevents the qualified family member from participating in
    school or other daily activities.


    August 2018                                                                                                                 Page 26
DocuSign Envelope ID: 1D5FE13B-61F6-42D6-AA20-714D90B7E4E9
                    Case 3:20-cv-00516-VAB Document 71-1 Filed 05/23/20 Page 28 of 33
    Subject to certain conditions, the continuing treatment requirement may be met by a period of incapacity of more than (3)
    consecutive calendar days combined with at least two visits to a health care provider or one visit and a regimen of continuing
    treatment, or incapacity due to pregnancy, or incapacity due to a chronic condition. Other conditions may meet the definition
    of continuing treatment.

    Substitution of Paid Leave for Unpaid Leave
    Employees may choose, or employers may require, use of vacation and sick time while taking FMLA and/or CFMLA leave. In
    order to use paid leave for FMLA and/or CFMLA leave, employee must comply with employer’s normal paid leave policies.
    The XFL requires employees to concurrently exhaust all other paid and unpaid leave entitlements, subject to applicable law.

    Employee Responsibilities Under FMLA
    Employees must provide thirty (30) days advanced notice of the need to take FMLA and/or CFMLA leave when the need is
    foreseeable. When a thirty (30) day notice is not possible, the employee must provide notice as soon as practicable and
    generally must comply with an employer’s normal call-in procedures.

    Employees must provide sufficient information for the employer to determine if the leave may qualify for FMLA and/or CFMLA
    protection and the anticipated timing and duration of the leave. Sufficient information may include that the employee is
    unable to perform job functions’, the family member is unable to perform daily activities, the need for hospitalization or
    continuing treatment by a health care provider, or circumstances supporting the need for military family leave. Employees
    also must inform the employer if the requested leave is for a reason for which FMLA and/or CFMLA leave was previously taken
    or certified. Employees also may be required to provide a certification and periodic recertification supporting the need of
    leave, subject to applicable law.

    Employer’s Responsibilities Under FMLA
    Covered employers must inform employees requesting leave whether they are eligible under FMLA and/or CFMLA. If they are,
    the notice must specify, and additional information required as well as the employees’ rights and responsibilities. If they are
    not eligible, the employer must provide a reason for ineligibility.

    Covered employers must inform employees if leave will be designated as FMLA and/or CFMLA- protected and the amount of
    leave counted against the employee’s leave entitlement. If the employer determines that the leave is not FMLA and/or
    CFMLA-protected, the employer must notify the employee.

    Availability of Intermittent Leave
    Leave taken because of the employee's or family member's serious health condition may be taken on an intermittent or
    reduced schedule basis when medically necessary. Alpha Entertainment will follow applicable Federal, State and Local laws in
    reviewing such leave requests. If an employee seeks leave on an intermittent or reduced schedule basis, the employee must
    advise Alpha Entertainment of the reasons why the intermittent or reduced schedule leave is necessary and of the treatment
    schedule (if applicable), in addition to providing other notices required for leave under this policy. As with other leaves,
    intermittent or reduced schedule leave must be supported by medical certification. Alpha Entertainment may require an
    employee taking this type of leave to transfer temporarily to an alternative job, for which the employee is qualified, or to
    modify the employee's existing job, with an equivalent pay rate and benefits, to better accommodate the employee's
    recurring periods of leave.

    Status of Employee Benefits
    During the employee's unpaid family or medical leave of absence, XFL will continue to provide health and life insurance
    coverage for the employee.

    In addition, as previously stated, unpaid FMLA leave will run concurrently with any paid time-off taken for that leave.
    Therefore, the maximum amount of unpaid leave time will be offset by all paid leave.


    August 2018                                                                                                               Page 27
DocuSign Envelope ID: 1D5FE13B-61F6-42D6-AA20-714D90B7E4E9
                    Case 3:20-cv-00516-VAB Document 71-1 Filed 05/23/20 Page 29 of 33
    Return from Leave
    At the conclusion of the family or medical leave period, the employee will be returned to the same or an equivalent position
    with equivalent benefits, pay and other terms of employment. Employees who do not return to work at the end of their
    authorized leaves may be terminated.

    Employees Ineligible for Family Leave
    Employees ineligible for FMLA or State leave because of the length of service, or who have not completed a minimum number
    of hours of service during the twelve (12) month period prior to the requested commencement of their leave, may request
    leaves of absence for the reasons set forth above. Request approval is within the sole and joint discretion of the manager or
    supervisor and the People Team. All such requests must be submitted in writing.

    MATERNITY / PARENTAL LEAVE
    Primary Caregiver Leave
    Subject to applicable law, the XFL provides employees who give birth and the primary caregiver for adopted children twelve
    weeks paid maternity time-off. All other leave will be determined as applicable under the XFL's other leave policies.
    Employees entitled to qualified FMLA leave, as with all other accrued leave entitlement, shall exhaust this maternity leave
    entitlement concurrently with her FMLA leave entitlement. Company-paid holidays are considered other paid time off
    entitlements and as such run concurrently with maternity and FMLA leave entitlements (i.e. – not in addition to).

    Secondary Caregiver Leave
    The XFL provides non-birth mothers, fathers and adoptive parents with four weeks paid time-off and must be taken within the
    first six months of birth or adoption date. All other leave will be determined as applicable under the XFL’s other leave policies.
    Eligible employees who are also entitled to qualified FMLA leave, as with all other accrued leave entitlement, shall exhaust
    this parental leave entitlement concurrently with FMLA leave entitlement. Company-paid holidays are considered other paid
    time-off entitlements and as such run concurrently with parental and FMLA leave entitlements.

    FAMILY VIOLENCE LEAVE
    The purpose of this policy is to provide employees with a leave of absence to address personal issues related to family
    violence.

    Under certain circumstances employees who are victims of family violence are allowed up to twelve (12) days of unpaid leave
    per calendar year. “Family violence” includes incidents resulting in physical harm, bodily injury, assault, or an act of
    threatened violence between family or household members. Leave is available to enable an employee to:

        -   Seek medical care or counseling for the employee’s injury or disability resulting from family violence;
        -   Obtain services from a victim services organization;
        -   Relocate due to such family violence; or
        -   Participate in any civil or criminal proceeding related to or resulting from such family violence.

    Employees must exhaust unused vacation and personal time before, NDHR will provide the twelve (12) days of unpaid leave.

    The XFL asks that employees provide a written statement signed by the employee certifying that the leave is due to an
    incident of family violence, as well as one of the following documents in support of the leave:

        -   A police or court record related to the incident of family violence, or
        -   A signed, written statement confirming that the employee is a victim of family violence from an employee of a victim
            services organization, an employee of the Office of Victim Services or Office of the Victim Advocate, or a medical
            professional.



    August 2018                                                                                                              Page 28
DocuSign Envelope ID: 1D5FE13B-61F6-42D6-AA20-714D90B7E4E9
                    Case 3:20-cv-00516-VAB Document 71-1 Filed 05/23/20 Page 30 of 33
     The XFL will make every attempt to ensure documents provided in support of a family leave request under this policy remain
    confidential and protected from disclosure, unless disclosure is required by law or is necessary to protect the employee’s
    safety in the workplace. Employees will be given prior notice of any disclosures the XFL makes. The XFL will not discharge,
    penalize, threaten, or coerce employees who take leave pursuant to this policy of State or Federal law.

    PAYROLL PROCEDURES
    XFL employees are paid bi-weekly on every other Friday by check or direct deposit. Each paycheck will include salary for all
    work performed through the end of the prior week, less applicable deductions.

    Subject to applicable law, due to the bi-weekly pay schedule, new hires beginning work during a pay week will not be paid
    until the following payday for their initial work pay period.

    OVERTIME POLICY
    All non-exempt employees (i.e., employees covered by the overtime provisions of applicable wage and hour laws) will be
    compensated by the XFL for overtime work in accordance with the following guidelines:

        •   Approval of overtime work must be given by an employee’s supervisor or manager prior to the performance of the
            work. Employees working unauthorized overtime will be paid for the hours worked in accordance with applicable law,
            but may be subject to discipline, including immediate termination.
        •   Eligible employees (non-exempt) will be paid at one and one half (1 ½) times their regular rate of pay for all hours
            actually worked in excess of forty (40) hours in any given work week (44 in Canada). Additionally, overtime shall be
            compensated in accordance with any other applicable State wage and hour laws.

    Absence from work for illness, vacation, holidays, or other types of leave will not be treated as working time for purposes of
    computing overtime compensation.

    All time worked should be entered into the employee’s timesheets within HR System.

    We recognize the value of employee’s time. Therefore, supervisors and managers will attempt to give reasonable notice of the
    need for overtime work in order to minimize the disruption of personal plans and schedules of their staff. Employees must
    understand, however, that advanced notice may not always be possible.

    PERFORMANCE REVIEWS
    To ensure that employees perform their jobs to the best of their abilities, it is important that they are recognized for good
    performance and that they receive appropriate feedback and suggestions for improvement when necessary. Consistent with
    this goal, an employee's performance will be evaluated on an ongoing and regular basis by his or her supervisor or manager.
    Management will endeavor to provide employees with annual written evaluations of their performance. Any exceptions to
    this schedule will be addressed with individual employees, and a more frequent schedule of reviews may be implemented
    within the sole discretion of management.

    All written performance reviews will be based on overall performance in relation to an employee's job responsibilities and will
    also take into account the employee's conduct, demeanor, and record of attendance and tardiness.

    In addition to the regular performance evaluations described above, the employee’s supervisor or manager may conduct
    special verbal or written performance evaluations at any time to advise the employee of the existence of performance or
    disciplinary problems.




    August 2018                                                                                                            Page 29
DocuSign Envelope ID: 1D5FE13B-61F6-42D6-AA20-714D90B7E4E9
                    Case 3:20-cv-00516-VAB Document 71-1 Filed 05/23/20 Page 31 of 33

    TRAVEL & BUSINESS-RELATED EXPENSES
    Business Travel
    All business travel arrangements for XFL employees must be booked as directed by an administrative team member in order
    to be eligible for reimbursement. All travel requests should be submitted with as much notice as possible prior to departure
    and must be approved by one’s Department Head.

    Business-Related Expenses
    Business-related expenses are reimbursed by submitting an Expense Report to the Finance Department. All business expenses
    must be approved by one’s Department Head and will be reimbursed according to the guidelines in the complete Corporate
    Travel and Expense Policy.


    EMPLOYEE BENEFITS
    The XFL is proud of the comprehensive benefits package we provide to our employees. These programs are offered to
    enhance an employee’s experience with us and have been designed to help employees balance their professional and
    personal lives. The information that follows is a general overview of our benefit programs and should be used as a guideline.
    Benefits may be changed or deleted at any time, within the sole discretion of the XFL, with or without advance notice. More
    specific details on all of our benefit programs can be found in the Benefits Guide. If employees have any questions, they
    should contact the People Team representative

    Eligible employees of the XFL are provided a wide range of benefits, including group medical and dental insurance, a vision
    plan, short and long-term disability coverage, life and accident insurance, 401(K) plan, to name a few. The following are some
    highlights of these plans; more details of the terms of these benefits should be obtained from any member of the People
    Team.

    It is important that employees keep in mind that all employee benefits are subject to change or could be eliminated at any
    time, with or without notice.

    MEDICAL AND DENTAL BENEFITS
    The XFL’s medical and dental insurance plans provide employees and their eligible dependents access to physicians, hospitals,
    prescription drugs, and other medical and dental benefits. When designing these plans, the XFL considered the needs and
    demographic of our employees to present the most suitable coverage. Employees are only required to pay a portion of the
    medical and dental premium to participate in our plans.

    VISION PLAN
    Like the medical and dental plans, our vision plan is a low-cost benefit available to our employees. The coverage includes
    preventive care, as well as reimbursements for hardware such as eyeglass frames and lenses, and contact lenses. In addition,
    the plan provides for discounts on certain vision procedures.

    FLEXIBLE SPENDING ACCOUNT
    A Flexible Spending Account (“FSA”) enable employees to set aside a predetermined dollar amount in an account to cover
    eligible out-of-pocket health care or dependent day care expenses throughout the year. This is done through payroll
    deduction on a pre-tax basis, therefore reducing employee’s taxable income. Funds can be withdrawn to reimburse
    employees for eligible out-of-pocket health care expenses (i.e., co-payments, deductibles) or day care reimbursement.

    COMMUTER REIMBURSEMENT PLAN
    The XFL sponsors a Commuter Reimbursement Account (CRA) program, administered by Trion, which allows you to put aside
    the maximum IRS pre-tax and supplemental post-tax contributions into your own reimbursement account. You use these


    August 2018                                                                                                           Page 30
DocuSign Envelope ID: 1D5FE13B-61F6-42D6-AA20-714D90B7E4E9
                    Case 3:20-cv-00516-VAB Document 71-1 Filed 05/23/20 Page 32 of 33
    funds at any time during the plan year as reimbursement for those everyday commuter expenses. For details and more
    information please refer to the CRA benefits brochure.

    DISABILITY COVERAGE
    The XFL provides Short-Term Disability (“STD”) coverage to an employee who is absent for more than five consecutive
    workdays due to disability or illness. Employees must provide a note from their physician substantiating the illness after their
    fifth consecutive sick day and another note allowing them to return to work at the end of the disability. Employees on STD are
    paid at 100% of their base salary up to their 90th consecutive day absent from work. Please note, STD coverage runs
    concurrent with FMLA and state mandated leave.

    When approved by our insurance, the XFL Long-Term Disability(“LTD”) will be effective the first day following one’s 90th
    consecutive day on disability. While out on LTD, one will receive the benefit of 60% of their average base salary and such
    benefits may continue up to Social Security Normal Retirement Age. This benefit is capped at a maximum benefit of $7,500
    per month. Our LTD coverage is offered at no cost to our eligible employees.

    LIFE AND ACCIDENT INSURANCE
    The XFL provides its employees with basic life and accident insurance at no cost to its employees. The basic life insurance
    coverage is equal to an employee’s annual salary, rounded up to the next $1,000. The life insurance has a guaranteed issue of
    $50,000 with a maximum benefit of $200,000. Our Accidental Death & Dismemberment (“AD&D”) coverage provides the
    same level of benefit as the basic life insurance.

    401(K) RETIREMENT PLAN
    Our employees are eligible to participate in the XFL sponsored 401(k) retirement plans at the onset of their employment with
    the XFL. To help you build a financially secure future, you will be automatically enrolled in our 401k plan at 3%. Should you
    elect to opt out of the 401k auto-enrollment, please contact Fidelity after you receive their confirmation letter. In our plan,
    employees may contribute a percentage of pre-tax earnings to a maximum amount stated annually by the IRS. For more
    information on this plan and its investment options, please contact the People Team.

    MISCELLANEOUS BENEFITS
    The XFL has established a variety of other employee services, such as discounts on merchandise and free event tickets. Some
    details on these programs follow. However, more complete information about the specific services provided by the XFL is
    available by contacting any member of the People Team.

    These services, as with all employee benefits, are subject to change or cancellation at any time, at the XFL’s discretion.

    EMPLOYEE REFERRALS
    The XFL will pay employees $1,000 for each referral that is hired as a full-time employee below VP level or $2,500 for each
    referral who is hired as a full-time employee at VP level and above. The newly hired referral must be employed at least three
    (3) months before the referral award is payable to the referring employee.

    Employees should instruct the referred candidate to create an online profile for the posted position in the applicant tracking
    system. The candidate’s online profile is required in order to be considered for the open position. The hiring manager and
    employees in the People Team are excluded from the employee referral program.

    XFL SHOP
    XFL Employees are eligible to receive a 25% discount on most official XF Shop merchandise. Visit www.xflshop.com to see all
    of our current offerings and you will be provided further instructions on how to order your merchandise with the employee
    discount.


    August 2018                                                                                                              Page 31
DocuSign Envelope ID: 1D5FE13B-61F6-42D6-AA20-714D90B7E4E9
                    Case 3:20-cv-00516-VAB Document 71-1 Filed 05/23/20 Page 33 of 33

    IF AN EMPLOYEE LEAVES
    Unfortunately, in the natural course of business, employees sometimes find the need to move on from XFL employment. As
    part of the exit process, there are certain procedures that need to be followed when an employee leaves XFL. These policies
    are covered in this section. As always, employees should contact the People Team if they have any questions.

    EMPLOYMENT RESIGNATION/TERMINATION
    Employees desiring to terminate their employment relationship with the XFL are encouraged to notify their supervisor in
    writing, with a copy to the head of the People Team, at least two (2) weeks in advance of their intended resignation.
    Management and officers of the XFL are requested to give at least four (4) weeks written notice of their intended resignation.
    The XFL reserves the right to determine whether the resigning employee will be allowed to work through the notice period, or
    whether he or she will be paid in lieu of notice, and/or released immediately.

    As mentioned elsewhere in this handbook, all employment relationships with the XFL are on an at-will basis. Thus, although
    the XFL hopes that employee relationships are long-term and mutually rewarding, the XFL reserves the right to terminate the
    employment relationship at any time with or without notice.

    At the time of termination, the People Team will discuss with the employee any accrued but unused vacation pay and the
    option of group health coverage continuation as discussed below.

    GROUP HEALTH COVERAGE CONTINUATION (COBRA)
    If an employee’s employment with the XFL terminates for any reason, or if an employee’s hours of work are reduced to a level
    that makes the employee no longer eligible for coverage under the group health plan, they may still have the right to choose
    "continuation coverage" – a temporary extension of health plan participation. The rules concerning this coverage are complex.
    More information on continuation of coverage can be obtained through the People Team.

    Our partner My Benefits Service Center will, in any event, contact employees concerning these options at the time
    termination or in the event that a reduction in hours occurs. Additionally, the COBRA Call Center can be reached at 1-800-580-
    6854.

    RETURN OF PROPERTY
    Employees are responsible for all the XFL property, materials, or written information issued to them or in their possession or
    control. Employees must return all XFL property immediately upon request or upon termination of employment.

    SOME FINAL THOUGHTS...
    It is important that we remind employees that all of the programs and policies covered in this handbook are subject to change
    or elimination, with or without prior notice. While that is the case, employees should know that we are constantly reviewing
    our benefits package with the goal of providing employees with all the programs, tools and support to make employment with
    the XFL as rewarding as possible. Once again, if any employee has questions related to anything covered in this employee
    handbook, or anything else related to their work experience at the XFL, they should either speak with their Manager or a
    People Team representative.




    August 2018                                                                                                            Page 32
